Judgment unanimously modified on the law, and as modified affirmed without costs, and matter remitted to Supreme Court, Orleans County, for further proceedings, in accordance with the following memorandum: We remit this divorce action to Supreme Court because the court did not set forth the statutory factors and the basis for its decision in making its awards (see, O’Brien v O’Brien, 66 NY2d 576, 589).
The court also erred in failing to allocate its award of maintenance and child support (see, Rosen v Rosen, 115 AD2d 233, 235; De Vries v De Vries, 106 AD2d 424, 425) and in deferring to this court plaintiff’s request for counsel fees on appeal (see, Starke v Starke, 127 AD2d 969, 970; Gannon v Gannon, 116 AD2d 1030, 1032; Price v Price, 115 AD2d 530). We note that the court’s unallocated award of $1,000 appears excessive on the present record and the court should reassess the amount of the award. We have considered the remaining claims raised and find that each one lacks merit. (Appeal from judgment of Supreme Court, Orleans County, Miles, J. — di*913vorce.) Present — Denman, J. P., Green, Pine, Balio and Law-ton, JJ.